Case: 12-11076          Date Filed: 10/15/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11076
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:10-cv-03631-TWT



CHARLES C. RICE, JR.,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellant,

JANE RICE,

lllllllllllllllllllllllllllllllllllllllll                            Plaintiff,

                                                  versus

GENENTECH, INC.,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                            (October 15, 2012)
                Case: 12-11076       Date Filed: 10/15/2012      Page: 2 of 3

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

       Charles C. Rice, Jr.,1 the appellant, has had neovascular age-related macular

degeneration for over fifty years. On June 25, 2007, at age 86, on Rice’s first visit

with his current opthamologist, the doctor diagnosed Rice with “end-stage macular

degeneration.” In July and, again, August 2008, he injected Rice’s right eye with

Lucentis, a medication manufactured by Genentech, Inc., the appellee. In June

2009, he determined that Rice had lost all visual acuity in his right eye, attributing

the loss to intraocular pressure. In August 2010, Rice, proceeding pro se, sued

Genentech in Georgia Superior Court, claiming that Lucentis caused his loss of

vision and seeking damages on theories of negligence per se, misrepresentation

and breach of express and implied warranty.

       Genentech removed the case to the District Court because the parties are of

diverse citizenship and the amount in controversy exceeded the jurisdictional

amount. See 28 U.S.C. § 1332.2 At the conclusion of discovery, the court, in an



       1
         Rice’s daughter, Jane Rice (“Jane”), joined her father as a plaintiff in filing his
complaint, but was subsequently dismissed from the lawsuit. Accordingly, we refer only to Rice
as the plaintiff.
       2
          Although Rice’s complaint did not allege that the amount in controversy exceeded the
sum of $75,000, that it exceeded such amount is obvious given the nature of Rice’s alleged
injuries.

                                               2
              Case: 12-11076    Date Filed: 10/15/2012   Page: 3 of 3

order entered on January 23, 2012, granted Genentech’s motion for summary

judgment, concluding that Rice “presented no expert opinion showing that

Lucentis caused his harm,” and entered judgment accordingly. Rice now appeals.

      Rice argues that the summary judgment should be vacated because the

District Court abused its discretion in denying his discovery motions and that the

record contained expert opinion evidence showing that Lucentis caused his vision

loss and that the Lucentis labeling information was inadequate. We have carefully

considered Rice’s arguments for reversal and conclude for the reasons the District

Court gave in its January 23, 2012 order that Genentech was entitled to summary

judgment.

      AFFIRMED.




                                         3